988 A.2d 1173 (2009)
201 N.J. 147
In the Matter of Lawrence P. DeBELLO, a Judge of the Superior Court.
D-13 September Term 2009
Supreme Court of New Jersey.
November 16, 2009.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that LAWRENCE P. DeBELLO, a Judge of the Superior Court, be censured for violating Canon 1 (a judge should observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 2B (a judge should not lend the prestige of office to advance the private interests of others), and Rule 2:15-8(a)(6) (conduct prejudicial to the administration of justice);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and LAWRENCE P. DeBELLO, a Judge of the Superior Court, is hereby censured.